Examiner Comment and Reasons for Allowance 

Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the July 2, 2021 reply.  In view of the applicant's amendments, all objections to the drawings have been withdrawn, as well as, all Section 112(b) rejections.  Section 112(f) is no longer invoked.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Scott discloses all the limitations of claim 1, 9, and 16 except for the protrusion being depressible under the high snap force.  Foster discloses a supported collet protrusion 54 that is depressible by a shoulder 50 during shifting of a service tool 14 [Fig. 7D; para. 0053] and Jordan teaches that collets may be interchanged for various snap-out forces [col. 21, lines 27-32].  However, since the Scott collet protrusion is intended to support the weight of the entire workstring [para. 0029] it would be contrary to Scott’s intended function to change the snap force to allow depression, since a force greater than the force exerted by the weight of the entire drill string would be required.  Accordingly, Scott teaches away from such a change.  Additionally, there is no clear advantage or purpose in causing such depression, suggesting that to make such a change would require using the applicant’s specification as a roadmap.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820.  The examiner can normally be reached on 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached at 469-295-9225.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676